  Case 7:19-cv-00250 Document 14 Filed on 10/15/19 in TXSD Page 1 of 7




                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                            MCALLEN DIVISION

UNITED STATES OF AMERICA,     §
     Plaintiff,               §
                              §
V.                            §
                              §                        CIVIL ACTION NO. 7:19-CV-250
72.260 ACRES OF LAND, MORE OR §                        JURY TRIAL DEMANDED
LESS, SITUATE IN HIDALGO      §
COUNTY, STATE OF TEXAS; AND   §
FRIENDS OF WILDLIFE CORRIDOR, §
A TEXAS NONPROFIT             §
CORPORATION,                  §
       Defendants.            §


               DEFENDANT’S RESPONSE IN OPPOSITION TO
            PLAINTIFF’S MOTION FOR IMMEDIATE POSSESSION


       Defendant, FRIENDS OF THE WILDLIFE CORRIDOR, hereby files its Response

in Opposition to Plaintiff’s Opposed Motion for Order of Immediate Possession. (Dkt. No.

13).

                                     BACKGROUND

       1.      The United States of America filed a Complaint in Condemnation (Dkt. No.

1) and Declaration of Taking (Dkt. No. 3) on July 23, 2019, seeking access to and a

temporary easement of approximately 72.260 acres of land owned by Defendant Friends

of the Wildlife Corridor. The government seeks access to the land “to conduct surveying,

testing, and other investigatory work needed to plan the proposed” border wall along the

Texas-Mexico border in the Rio Grande Valley. Dkt. No. 1-1, Schedule B.

       2.      On October 10, 2019, the Government filed a Motion for Order of

Immediate Possession, demanding that Defendant immediately surrender possession of the


       Defendant’s Response In Opposition To Plaintiff’s Motion For Immediate Possession
                                           Page 1
  Case 7:19-cv-00250 Document 14 Filed on 10/15/19 in TXSD Page 2 of 7




condemned estate to the United States for the purposes set forth in the Declaration of

Taking. Dkt. No. 13 at 1.

       3.      Also on July 23, 2019, the Government deposited $100.00 into the court

registry as the purported estimated amount of just compensation for the taking described

above. Dkt. No. 1-1, Schedule F; Dkt. No. 6.

                                       ARGUMENT

       4.      There is no urgency to justify the immediate possession the Government

seeks. There are multiple reasons why the Government’s motion for immediate possession

should be denied at this stage of the proceedings.

       5.      The government makes two arguments to justify immediate possession: (a)

that the easement is being acquired through the Declaration of Taking Act, 40 U.S.C. §3114

(“DTA”); and (b) that immediate possession is necessary in order to meet the

Congressional directive to construct fencing in the Rio Grande Valley. As explained below,

neither the DTA nor the Congressional directive requires immediate physical possession.

       A.      The Declaration of Taking Act does not automatically entitle the
               Government to take immediate physical possession of the land.

       6.      Plaintiff’s argument that solely because the Government is pursuing this

condemnation under the DTA it is entitled to immediate possession is without merit. Dkt.

No. 13 at 2-4. In support of its position, the Government first cites United States v. Miller,

317 U.S. 369, 381 (1943). The Miller decision did not address “possession” issues. Rather,

the issues addressed in Miller involved questions respecting standards for valuing property

taken for public use. 317 U.S. at 370. The Miller decision does not address the requirements




       Defendant’s Response In Opposition To Plaintiff’s Motion For Immediate Possession
                                           Page 2
     Case 7:19-cv-00250 Document 14 Filed on 10/15/19 in TXSD Page 3 of 7




of the DTA’s language concerning the timing and terms of possession, the issue now before

this Court.1

           7.       The Government also relies on Kirby Forest Industries, Inc. v. United

States, 467 U.S. 1 (1984), for its position that the Declaration of Taking Act immediately

confers the United States title and a right to possession. Dkt. No. 13 at 3. However, the

Supreme Court stated in Kirby: “We granted certiorari to resolve a conflict in the Circuits

regarding the date on which the taking, in a ‘straight-condemnation’ proceeding, should be

deemed to occur and the constitutional obligation of the United States to pay interest on

the adjudicated value of the property.” 467 U.S. at 9.                    Kirby involved a “straight-

condemnation” proceeding, which has a different statutory basis and is not comparable to

the DTA’s language regarding the timing, manner and terms on which the Government

may take possession of condemned land for surveying purposes in this case.2 E. Tennessee

Nat. Gas Co. v. Sage, 361 F.3d 808, 819 (4th Cir. 2004) (contrasting “straight

condemnation” and “quick-take” methods of exercising the eminent domain power).

           8.       The Government finally cites Narramore v. United States, 960 F.2d 1048,

1050 (Fed. Cir. 1992), for its position that “Congress enacted the Declaration of Taking

Act ‘[t]o give the Federal Government immediate possession of condemned property and

to avoid delays in federal construction projects.’” Dkt. No. 13 at 4. However, the

Narramore decision does not address the taking of possession issues presented in this case.3


1
    The language the Government quotes from Miller is dicta. 317 U.S. at 381.
2
 It appears from the history of the proceedings described in Kirby that in that case the Government did not
seek possession until well after a trial on just compensation. 467 U.S. at 9.
3
 In Narramore, the landowners’ property was condemned for a Corps of Engineers project. 960 F.2d at 1049.
Years later, landowners sought to reopen the condemnations because the Government flooded their property.
Id. The district court granted summary judgment to the Government based on laches but that decision was
reversed on appeal. Id. On remand the district court refused to transfer the case to the United States Claims
Court and granted the motion to reopen the condemnation case. Id. The United States appealed. On appeal,

           Defendant’s Response In Opposition To Plaintiff’s Motion For Immediate Possession
                                               Page 3
  Case 7:19-cv-00250 Document 14 Filed on 10/15/19 in TXSD Page 4 of 7




The holding in Narramore addresses the Tucker Act, 28 U.S.C.S. § 1491, and does not

provide useful guidance to this Court regarding the Government’s Motion.

        9.       The case law cited by the Government does not support its position that it

is entitled to immediate possession merely because this is a case under the Declaratory

Taking Act. Rather, the DTA provides that upon the filing of the Government’s declaration

of taking, “the court may fix the time within which, and the terms on which, the parties in

possession shall be required to surrender possession to the petitioner….” 40 U.S.C. §

3114(d)(1).

        B.       Immediate physical possession of the land is not necessary to fulfill the
                 purported “congressional directive.”

        10.      The Government also argues that immediate possession is necessary in

order to meet the congressional directive to construct fencing in the Rio Grande Valley

Sector. Dkt. No. 13 at 4. However, the Government’s basis for its argument is devoid of

evidence of urgency that would justify ordering immediate possession. The Secure Fence

Act of 2006, which the Government cites as the source of this purported congressional

directive, was enacted more than twelve years ago. Pub. L. 109-367, § 2, 120 Stat. 2638

(Oct. 26, 2006). In addition, the Government cites to an Executive Order, but the Executive

Order was signed on January 27, 2017, more than two years ago. There is not an emergency

requiring immediate possession for surveying, given that the Government is bringing this

action more than two years after the President signed an Executive Order related to the

construction of a border wall, and over twelve years after Congress adopted the Secure

Fence Act.



the court vacated the judgment, and pursuant to the Tucker Act, 28 U.S.C.S. § 1491, remanded the case for
transfer to the claims court. Id. at 1052.


        Defendant’s Response In Opposition To Plaintiff’s Motion For Immediate Possession
                                            Page 4
  Case 7:19-cv-00250 Document 14 Filed on 10/15/19 in TXSD Page 5 of 7




       C.      In the alternative, should the Court be inclined to grant the
               Government’s Motion, the Court should order the Government to give
               Defendant reasonable notice and compensate any actual damages to the
               property.

       11.     For the reasons described above, Defendant respectfully request this Court

to deny the Government’s Motion in its entirety. In the alternative, should the Court be

inclined to grant the Government’s Motion, this Court should exercise its authority to set

the terms under which the Government may take possession of the land for surveying

purposes. 40 U.S.C. §3114(d)(1) (“the court may fix the time within which, and the terms

on which, the parties in possession shall be required to surrender possession to the

petitioner….” (emphasis added)). Should the Government be permitted to take physical

possession of Defendant’s property for surveying purposes before this action is concluded,

Defendant respectfully requests this Court to require the Government to give Defendant

reasonable notice of no less than 72 hours before any surveying, testing, or soil sampling

activities take place on its property. Under the language of the DTA, the Court has authority

to fix the “time” and “terms” on which the Government can take physical possession of the

land, and Defendant respectfully asks the Court to exercise such authority in this case. 40

U.S.C. § 3114(d)(1).

       12.     In addition, should the Government or its contractors cause any actual

damages to the property during surveying activities (including without limitation any

damage to native habitat), the Court should require the U.S. Government to compensate

Defendant for any such actual damages.




       Defendant’s Response In Opposition To Plaintiff’s Motion For Immediate Possession
                                           Page 5
  Case 7:19-cv-00250 Document 14 Filed on 10/15/19 in TXSD Page 6 of 7




                                      CONCLUSION

       13.      For the foregoing reasons, Defendant respectfully request that the Court:

             a. Enter an order denying Plaintiff’s motion for order of immediate

                possession;

             b. In the alternative, should the Court be inclined to grant Plaintiff’s motion

                for an order of immediate possession, place reasonable time, place, and

                manner restrictions on Plaintiff’s ability to enter the property, including a

                requirement that it give reasonable notice to Defendant prior to entering the

                property and pay for any actual damage; and

             c. Grant Defendant any other relief the Court deems proper.

Dated: October 15, 2019.
                                              Respectfully submitted,

                                              THE MOORE LAW FIRM
                                              4900 North 10th Street, Suite F-3
                                              McAllen, Texas 78504
                                              Telephone: (956) 631-0745
                                              Telecopier: (888) 266-0971
                                              Email:lit-docket@moore-firm.com;
                                              paul@gaytanlaw.com

                                       By:    /s/ Paul Gaytan
                                              Paul Gaytan, Of Counsel
                                              State Bar No. 24007233
                                              Southern District Bar No. 23940
                                              ATTORNEY FOR DEFENDANTS




      Defendant’s Response In Opposition To Plaintiff’s Motion For Immediate Possession
                                          Page 6
  Case 7:19-cv-00250 Document 14 Filed on 10/15/19 in TXSD Page 7 of 7




                             CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing instrument has been
forwarded to opposing counsel on this the 15th day of October, 2019, in the following
manner:

Ryan K. Patrick - United States Attorney
Megan Eyes - Assistant United States Attorney
N. Joseph Unruh - Assistant United States Attorney
Jimmy A. Rodriguez - Assistant United States Attorney
Southern District of Texas
1701 W. Bus. Highway 83, Suite 600
McAllen, TX 78501
Facsimile: (956) 618-8016
E-mail: Megan.Eyes@usdoj.gov
E-mail: Neil.Unruh@usdoj.gov
E-mail: jimmy.rodriguez2@usdoj.gov
Attorney-in-Charge for Plaintiff

                                               /s/ Paul Gaytan
                                               Paul Gaytan




       Defendant’s Response In Opposition To Plaintiff’s Motion For Immediate Possession
                                           Page 7
